 1    JEFFREY D. WOHL (Cal. State Bar No. 096838)
      RYAN D. DERRY (Cal. State Bar No. 244337)
 2    ANNA M. SKAGGS (Cal. State Bar No. 319179)
      JEFFREY G. BRIGGS (Cal. State Bar No. 323790)
 3    PAUL HASTINGS LLP
      101 California Street, 48th Floor
 4    San Francisco, California 94111
      Telephone: (415) 856-7000
 5    Facsimile: (415) 856-7100
      jeffwohl@paulhastings.com
 6    ryanderry@paulhastings.com
      annaskaggs@paulhastings.com
 7    jeffreybriggs@paulhastings.com
 8    Attorneys for Defendant Target Corporation
 9

10                                          UNITED STATES DISTRICT COURT

11                                    NORTHERN DISTRICT OF CALIFORNIA

12                                               OAKLAND DIVISION

13

14    MARIAH D. THOMAS, on behalf of herself,             No. 4:19-cv-01131-HSG
      all others similarly situated,
15                                                        ORDER GRANTING DEFENDANT TARGET
                                                          CORPORATION’S ADMINISTRATIVE
16                             Plaintiff,                 MOTION TO RESCHEDULE THE HEARING
                                                          ON TARGET’S MOTION TO TRANSFER
17            vs.                                         VENUE OR PLAINTIFF’S MOTION TO
                                                          REMAND SO THAT BOTH MOTIONS MAY
18                                                        BE HEARD AT THE SAME TIME
      TARGET CORPORATION, a Minnesota
19    corporation; and DOES 1 through 50,                 Courtroom:     2, 1301 Clay Street, 4th Floor
      inclusive,                                                         Oakland
20                                                        Judge:         Hon. Haywood S. Gilliam Jr
                           Defendants.
21

22

23

24

25

26

27

28
                                                               ORDER GRANTING ADMINISTRATIVE MOTION TO
                                                                                        RESCHEDULE HEARING
                                                                       U.S.D.C., N.D. Cal., No. 4:19-cv-01131-HSG
     LEGAL_US_W # 98216648.3
 1           On the administrative motion of defendant Target Corporation (“Target”), and good cause
 2   appearing therefor,
 3           IT IS ORDERED that the hearing on Target’s motion to transfer venue (ECF 25),
 4   currently set for August 22, 2019 at 2:00 p.m., is hereby advanced to June 20, 2019 at 2:00 p.m.
 5

 6            Dated: April 15, 2019.
 7
                                                                    Haywood S. Gilliam, Jr.
 8                                                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         ORDER GRANTING ADMINISTRATIVE MOTION TO
                                                                                  RESCHEDULE HEARING
                                                                 U.S.D.C., N.D. Cal., No. 4:19-cv-01131-HSG
     LEGAL_US_W # 98216648.3
